Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 10/14/2021. Claims 1, 8-10, 12 and 16 are amended. Claims 1-20 are currently pending in the application.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0049]), [i]n no case is the computer readable storage media (claims 16-20) a propagated signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 8, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RUCINE et al. (US 20170153806 A1) (RUCINE) in view of Neubauer .
Re Claims 1, 6, 8, 13, 16 and 19:
	 [Claims 8 and 13]  RUCINE teaches or at least suggests a method comprising: displaying text on a canvas in a user interface to an application; when in an ink editor mode of the application, collecting, at a client device, telemetry data on interactions with the user interface, wherein the interactions comprise a digital inking gesture made on the canvas with respect to the text; editing of the text in accordance with the digital inking gesture (figure 1 and associated text: computing device 100; (¶ 9: methods for editing digital documents on computing devices; ¶ 11: displaying first digital ink in accordance with document content on a display interface of a computing device, detecting handwriting input as one or more editing gestures with respect to the document content; and displaying second digital ink in accordance with handwriting input on the display interface).
	RUCINE is silent on but Neubauer which relates to a digital pen that tracks the user's writing and provides context-appropriate feedback in real time or on a deferred basis (col 1, lines 35-57) teaches or at least suggests program instructions to identifying, by analyzing the telemetry data on the interactions with the user interface, at least a user proficiency with respect to the digital inking gesture; and subsequent to identifying, by analyzing the telemetry data on the interactions with the user interface, at least a user proficiency with respect to the digital inking gesture, determining, by analyzing the telemetry data on the interactions using presentation rules, training information for display in a user interface and a context in which to display the user interface; and automatically surfacing, in the user interface and within the context, the training information (col 1, lines 54-55: interface for monitoring the performance of several pupils in real time; col 2, lines 5-14: generating compliance data based on the representation of the writing and one or more rules…output device may be capable of generating feedback based on the compliance data; col 5, lines 51-67: generate compliance data by applying one or more rules…the compliance data may specify whether a word has been misspelled, a grammar rule violated, a letter formed in a manner inconsistent with handwriting conventions…), ([Claim 6]) analyzing the telemetry data to determine whether the interactions include a first use of digital ink within the application, and upon determining a first use, automatically surfacing the user interface with initial training information (Neubauer: figure 7).. The feedback teaches or at least suggests training information that would fulfill the intended use of improving the user efficiency. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the feedback feature of Neubauer within the teachings of RUCINE so as to provide timely support to users.
	Alternatively, or additionally, in the event the above interpretation of contextual training presentation is viewed as not being reasonable, LAWRENSON teaches or at least suggests determining, by analyzing the data on the interactions using presentation rules, training information for display in a user interface and a context in which to display the user interface; and automatically surfacing, in the user interface and within the context, the training information (¶ 9: helping a particular user use a user interface (UI)… computing device selects, from among KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of recognizing user input handwriting of various gestures in relation to displayed characters, symbols and objects and providing various feedback mechanisms to the user, one of ordinary skill in the art would have looked to incorporate the above noted customization of help information feature of LAWRENSON within the teachings of RUCINE in view of Neubauer so as to predictably allow assisting a particular user to interact with a user interface by customizing help information for the particular user based on cognitive states and in turn improve the user interface interaction.
	RUCINE in view of Neubauer and LAWRENSON appears to be silent on presentation rules that are generated by a machine learning module. However, the concept and advantages of using presentation rules that are generated by a machine learning module were old and well known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by O'Connor which relates to a rule 
	 [Claims 1 and 6]  The claims are directed to a computing apparatus comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by the processing system to perform steps similar to those of claims 8 and 13 and are as a result rejected similarly to claims 8 and 13.
	 [Claims 16 and 19]  The claims are directed to one or more computer readable storage media having program instructions stored thereon for supporting digital inking training that, when executed by one or more processor, direct a machine to at least perform steps similar to those of claims 8 and 13 and are as a result rejected similarly to claims 8 and 13.
Re Claim 5:
	 [Claim 5]  RUCINE in view of Neubauer, LAWRENSON and O'Connor teaches wherein: the interactions are collected upon detection of the application entering the ink editing mode; when in the ink editing mode, an ink gesture is translated into an editing command of a plurality of editing commands comprising at least one of a new line command, a split word command, a join multiple words command, an insert word command, and a delete word command; and the data on the interactions includes keyboard interactions, mouse interactions, inking gestures, and digital pen interactions with the user interface (RUCINE: ¶ 7: input of particular gestures for causing some sort of control, e.g., the launching of menus or running processes; ¶ 8: gestures are also used for causing some sort of change of content, e.g., editing, style change, formatting; ¶ 10; ¶¶ 25-29; ¶¶ 31-40; ¶ 58; ¶ 93; ¶ 103; ¶ 105; ¶ 108).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON and O'Connor, as applied to claim 1 above, and further in view of Morita et al. (US 20070166672 A1) (Morita).
Re Claims 2 and 9:
	 [Claim 2]  As shown above, RUCINE in view of Neubauer, LAWRENSON and O'Connor teaches or at least suggests wherein the program instructions further direct the processing system to scope the training information to include content associated with inking gestures (Neubauer: col 2, lines 5-14; col 5, lines 51-67). wherein the data on the interactions includes observations of repeated inking gestures followed by undo requests, and wherein the program instructions further direct the processing system to: identify the repeated inking gestures followed by the undo requests; analyze the repeated inking gestures to identify actual inking gestures supported by the application that are similar to the repeated inking gestures; and scope the training information to include content associated with the actual inking gestures. Nonetheless, the concept and advantages of identifying repeated actions followed by undo requests were old and well-known before the effective filing date of the invention, as evidenced by Morita (¶ 28: training component 120 may determine a task the user is attempting to perform based at least in part on the use of an " undo" command and/or repeating similar actions; ¶ 30: The training component 120 may offer training content to a user just-in-time. That is, the training content may be offered to the user when or substantially when the user has a need for the training to accomplish the particular task they are attempting to perform). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of RUCINE in view of Neubauer, LAWRENSON and O'Connor by using well known feature of identifying repeated actions as taught by Morita so as to yield the predictable result wherein the data on the interactions includes observations of repeated inking gestures followed by undo requests, and wherein the program instructions further direct the processing system to: identify the repeated inking gestures followed by the undo requests; analyze the repeated inking gestures to identify actual inking gestures supported by the 
	 [Claim 9]  The claim recites steps similar to those of claim 1 and is as a result rejected similarly to claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON and O'Connor, as applied to claim 1 above, in view of Yao et al. (US 20160070688 A1) (Yao).
Re Claim 3:
	 [Claim 3]  RUCINE in view of Neubauer, LAWRENSON and O'Connor is silent on but Yao which relates to freeform digital ink annotations (at least ¶ 4), teaches wherein the program instructions further direct the processing system to recognize failed digital inking gestures and analyze the failed digital inking gestures to identify, using a machine learning classifier, actual inking gestures resembling a digital inking feature within the application (¶ 53: use a classifier trained using a machine learning technique (e.g., a support vector machine) to determine what inks should be grouped together as an annotation; ¶ 59:…use a classifier (e.g., a binary classifier) that has been trained using a machine learning technique to recognize the shape of annotations; ¶s 71-73: applying a classifier to determine whether the ink of an annotation represents a recognized shape or an unrecognized shape and the classifier may be trained using machine learning with .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON and O'Connor, as applied to claim 1 above, in view of Reid et al. (US 20110185316 A1) (Reid).
Re Claim 4:
	 [Claim 4]  RUCINE in view of Neubauer, LAWRENSON and O'Connor is silent on wherein the program instructions further direct the processing system to render the user interface with the training information when the user interface has not been presented before, after a time period has elapsed from previous 17Docket No. 404272-US-NP I 634.0562presentations of the user interface. However, the concept and advantages of providing guidance after a time period has elapsed were old and well known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by Reid which relates to managing user interface content and user interface elements (¶ 1; ¶ 227: during the user gesture, the device detects a period of inactivity that exceeds a predefined duration…after the period of inactivity, the device changes the state of the user interface….). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of .
Claims 7, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON and O'Connor, as applied to claims 1, 8 and 16 above, further in view of Weng et al. (US 20140019522 A1) (Weng).
Re Claims 7, 14, 15 and 18:
	 [Claims 7, 14, 15 and 18]  RUCINE in view of Neubauer, LAWRENSON and O'Connor teaches of recording interactions with the user interface; and transmitting the telemetry data and interactions with the user interface to a cloud-based data repository (at least ¶ 69: the memory 108 may be remote from the device, such as at a server or cloud-based system, which is remotely accessible by the computing device 100). However, RUCINE in view of Neubauer, LAWRENSON and O'Connor is silent on transmitting the telemetry data and interactions with the user interface to a cloud-based data repository to be ingested by a machine learning system, along with other telemetry data and interactions with additional user interfaces, to determine rules regarding when to automatically surface the user interface. However, the concept and advantages of using machine learning to identify gestures were old and well known to one of ordinary skill in the art before the effective .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON, O'Connor and Morita, as applied to claim 9 above, and further in view of Wilson.
Re Claim 10:
	 [Claim 10]  RUCINE in view of Neubauer, LAWRENSON, O'Connor and Morita is silent on but Wilson teaches wherein the repeated inking gestures are analyzed by a machine learning classifier to identify the inking gesture supported by the application and that corresponds to the repeated inking gestures (col 7, line 55 – col 8, line 28: subject invention (e.g., in connection with object detection, tracking, and filtering) can employ various artificial intelligence based schemes for carrying out various aspects of the subject invention…determining which object is to be selected for tracking can be facilitated via an automatic classification system and process…the subject invention can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information) so that the classifier(s) is used to automatically determine according to a predetermined criteria which object(s) should be selected for tracking and which objects that were being tracked are now removed from tracking; col 30, line 54-58: the system 1308 can employ the classifier to learn the particular movements of a given user…). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing multisensory analysis and feedback of written text and words using a portable electronic device would have looked to modify the teachings of RUCINE in view of Neubauer, LAWRENSON, O'Connor and Morita by incorporating the known technique of capturing  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON, O'Connor and Morita, as applied to claim 9 above, and further in view of Reid.
Re Claim 11:
	 [Claim 11]  RUCINE in view of Neubauer, LAWRENSON, O'Connor and Morita is silent on retrieving the training information associated with the digital inking gesture to be rendered on the user interface; and wherein the user interface is automatically surfaced only if the user interface has not been presented before, after a time period has elapsed from a previous presentation of the user interface, or upon new digital inking features becoming available within the application. However, the concept and advantages of providing guidance after a time period has elapsed were old and well known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by Reid which relates to managing user interface content and user interface elements (¶ 1; ¶ 227: during the user gesture, the device detects a period of inactivity that exceeds a predefined duration…after the period of inactivity, the device changes the state of the user interface….). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of RUCINE in view of Neubauer, LAWRENSON, O'Connor and Morita by using well-known content presentation .
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON and O'Connor as applied to claim 16, and further in view of Wilson et al. (US 8745541 B2) (Wilson).
Re Claims 17 and 19:
	 [Claims 17 and 19]  RUCINE in view of Neubauer, LAWRENSON and O'Connor is silent on but Wilson teaches wherein to analyze the interactions with the user interface to identify a digital inking feature, the machine uses a machine learning classifier, wherein the program instructions further cause the machine to determine whether the interactions with the user interface include a first use of digital ink within the application and automatically render the user interface with digital ink training information that includes most commonly used gestures (col 4, lines 18-25: gesture recognition and interpretation based on a previous mapping of a plurality of hand poses and orientations to user commands for a given user. When the user is identified to the system, the imaging system images gestures presented by the user, performs a lookup for the user command associated with the captured image(s), and executes the user command(s) to effect control of the computer, programs, and connected devices; col 7, line 55 – col 8, line 28: subject invention (e.g., in connection .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over RUCINE in view of Neubauer, LAWRENSON, O'Connor and Wilson, as applied to claim 17 above, and further in view of Farid (US 20100124736 A1).
Re Claim 20:
	 [Claim 20]  RUCINE in view of Neubauer, LAWRENSON, O'Connor and Wilson is silent on wherein the program instructions further cause the machine to suppress automatically rendering the user interface when a time period has not elapsed from a previous automatic rendering of the user interface. However, the concept and advantages of suppressing training display when a time period has not elapsed were old and well known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by Farid which is directed to conducting training and/or giving instructions (¶ 1; ¶ 17: allow a user to stop a training session before finishing….). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of RUCINE in view of Neubauer, LAWRENSON, O'Connor and Wilson by using well-known training content presentation techniques as taught by Farid so as to yield the predictable result of more comprehensive systems and methods of adjusting user strokes based on semantic labeling information, wherein the program instructions further cause the machine to suppress automatically rendering the user interface when a time period has not elapsed from a previous automatic rendering of the user interface .
Response to Arguments
Rejections Under 35 U.S.C. § 103
	Applicant’s arguments are moot in view of new ground(s) of rejections necessitated by the Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715